TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00387-CV



                                  In re John Antonio Slaughter


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus seeking an order from this Court

compelling the trial court to grant his motion for Chapter 64 post-conviction DNA testing . See Tex.

Code Crim. Proc. art. 64.03. Relator’s petition also seeks to compel the district attorney’s office to

produce evidence containing biological material for forensic DNA testing.

               The trial court has provided this Court with its order granting relator’s motion for

DNA testing. The petition for writ of mandamus is dismissed as moot.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: August 13, 2015